Citation Nr: 1431176	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-00 618	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for lumbar spine spondylosis, to include as secondary to a service-connected right knee disability.

2. Entitlement to bilateral hip strain, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1960 to July 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a Videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  [The most recent supplemental statement of the case was issued in March 2011 and additional evidence, including medical opinions, a statement from the Veteran, and VA treatment records uploaded to electronic data storage system, was received since then without a waiver of initial RO consideration.  As this decision grants the Veteran's claims, the Veteran is not prejudiced by the Board's proceeding without resolving the apparent due process deficiency.]  


FINDINGS OF FACT

1. Competent (medical) evidence reasonably establishes that the Veteran's  lumbar spine spondylosis was caused by his service-connected right knee disability. 

2. Competent (medical) evidence reasonably establishes that the bilateral hip strain was caused by his service-connected right knee disability. 


CONCLUSIONS OF LAW

1. Service connection for lumbar spine spondylosis as secondary to a service-connected right knee disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013).

2. Service connection for bilateral hip strain as secondary to a service-connected right knee disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence of a nexus between the two.  

On January 2007 VA examination, lumbar spine spondylosis and bilateral hip strain were diagnosed; the etiology was not identified. 

On January 2010 VA examination the examiner opined that the Veteran's "hip complaints are related to spinal stenosis and degenerative disk disease of his lumbar spine.  Hips and lumbar spine are not secondary to his right knee degenerative joint disease."  Rationale was not included.  

In a letter received in April 2010, a private physician indicated that the Veteran was under his care for "chronic lumbar spine" and "bilateral hip pain...that can be directly related to the injury to his right knee that he incurred" in service.  He explained that the Veteran's knee disability caused him to adopt an abnormal posture that affected his lumbar spine and hips.  

An October 2010 VA primary care note indicates an MRI of the pelvis suggested a partial tear of the right ileo-femoral ligament.  A separate, undated VA orthopedic note indicates the same MRI found similar, but less severe, findings on the left. 

In a letter received in December 2010, a private chiropractor indicated the Veteran reported an increasingly abnormal gait as a result of his service-connected right knee disability.  He reported increasing pain in his in back, hips and feet. After examining the Veteran, the private chiropractor noted there was misalignment of the pelvis and lumbar spine because of the right leg disability.  He opined that the Veteran has a "clear disability related to his knee, hips, and lower back" and that "there is no doubt that these abnormal biomechanics have played a role in the development of his hip and lumbar spine dysfunction."  He noted "permanent impairment to the lumbar spine and his hips" was subsequent to the right knee injury.

A January 2011 neurosurgery consult note indicates an MRI revealed multilevel lumbar spondylosis with spinal canal stenosis, central disc extrusion, and central disc protrusion.  A VA physician assistant noted that he informed the Veteran that "his condition is a chronic one as a result of degenerative changes, which as likely as not are related to his altered gait after knee surgery as well as wear and tear through the years."  A June 2011 VA neurosurgery note shows a VA physician reiterated the same opinion; in September 2011, the same VA physician completed a formatted questionnaire [apparently created by the Veteran] indicating he had treated the Veteran for nine months.  He opined that it is "as likely as not" that his back pain is "directly or indirectly related" to his right knee condition.  He noted his right knee disability changes his balance and stresses his hip and spine.  He noted the stress "could predispose him to or accelerate degenerative changes in his lumbosacral spine."  

The Board finds the opinions by the January 2010 VA examiner inadequate for rating purposes as they are conclusory and unaccompanied by rationale.  The private treatment providers' and VA treatment providers' opinions relating the Veteran's lumbar spine spondylosis and bilateral hip strains to the service-connected knee disability, on the other hand, are accompanied by persuasive rationale.  In particular, the Board finds no reason to (and will not) question the competence of the Veteran's VA treatment-providers; nothing in the record casts doubt on their expertise.  There is no probative evidence to the contrary (as the opinion on January 2010 examination was found inadequate for rating purposes).  Accordingly, the requirements for establishing secondary service connection are met; service connection for spondylosis of the lumbar spine and bilateral hip strains as secondary to a service-connected knee disability is warranted. 


ORDER

Service connection for lumbar spine spondylosis as secondary to a service-connected right knee disability is granted.

Service connection for bilateral hip strain as secondary to a service-connected right knee disability is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


